TAMILIA Judge,
dissenting:
I respectfully dissent. The majority misconstrues the effect of the claim for injunc-tive relief as to prevent irreparable harm. This is not the ease as the arbitrators can make the appellant whole financially or in damages if his colleagues have not acted properly. Because of the arbitration clause, the trial court lacks jurisdiction and cannot usurp the function of the arbitration board to grant the relief requested to render the function of arbitration in this case meaningless.